Case 3:19-cr-30058-NJR Document 119 Filed 08/27/20 Page 1 of 7 Page ID #340




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                 Plaintiff,

 v.                                             Case No. 3:19-CR-30058-NJR-2

 JALON J. MOORE,


                 Defendant.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion to Sever Defendants (Doc. 109), a Motion to

Dismiss Indictment (Doc. 108), and a Motion to Suppress Evidence (Doc. 110) filed by

Defendant Jalon J. Moore. For the reasons set forth below, the Court denies the motions.

I.    Motion to Sever (Doc. 109)

      Moore seeks to sever the defendants for trial, arguing that co-defendant Larry J.

Rhines made post-arrest statements implicating himself and other defendants, and that

severing defendants is warranted to avoid prejudice to Moore. Moore further argues that

the evidence against him is “de minimis” compared to that against his co-defendants. The

Government opposes the motion, arguing that severance is premature even in light of

Rhines’s statement because of the likelihood that cases of certain defendants will resolve

without trial. The Government further disputes the notion that the evidence against

Moore is de minimis, or that this would be a valid basis for severing defendants.




                                      Page 1 of 7
Case 3:19-cr-30058-NJR Document 119 Filed 08/27/20 Page 2 of 7 Page ID #341




   A. Applicable Law

       Federal Rule of Criminal Procedure 8(b) permits joinder of defendants alleged to

have participated in the same acts or transactions. “There is a preference in the federal

system for joint trials of defendants who are indicted together.” United States v. Shorter,

54 F.3d 1248, 1258 (7th Cir. 1995) (quoting United States v. Zafiro, 506 U.S. 543, 537 (1993)).

Federal Rule of Criminal Procedure 14 provides an exception to this principle, stating that

trial courts may sever defendants for trial if a consolidated trial appears likely to result in

prejudice. A trial court has discretion to sever defendants for trial. United States v. Shue,

766 F.2d 1122, 1135 (7th Cir. 1985). A defendant seeking a separate trial bears the burden

of demonstrating prejudice beyond the mere fact that a separate trial offers a better

chance of acquittal. Id. Prejudice to a defendant could result from a consolidated trial

where evidence probative of guilt but not admissible against a particular defendant was

introduced to the jury. See Bruton v. United States, 391 U.S. 123 (1968). When a

nontestifying codefendant’s confession is admitted, it will not violate the Confrontation

Clause of the Sixth Amendment if it is presented with an appropriate limiting instruction

to the jury and redacted to eliminate names of other joined codefendants. Richardson v.

Marsh, 481 U.S. 200, 211 (1987).

   B. Discussion

       Here, the Government concedes that defendants would have to be severed “if the

case of co-defendant Rhines does not resolve” but argues that severance is premature

now. Indeed, the Court agrees that this argument for severance is overly speculative at

this time, given the likelihood that the cases of one or more of the codefendants will


                                        Page 2 of 7
Case 3:19-cr-30058-NJR Document 119 Filed 08/27/20 Page 3 of 7 Page ID #342




resolve before trial. Moore may bring a renewed motion closer to trial should this appear

likely to be a real issue.

         As for Moore’s other argument, that the evidence against him is “de minimis,” the

Seventh Circuit has already explicitly rejected the relative weight of evidence against one

of a group of joined codefendants as a basis for severance. United States v. Gonzalez, 933

F.2d 417, 426 (7th Cir. 1991); United States v. Sababu, 891 F.2d 1308, 1331 (7th Cir. 1989).

Accordingly, Moore’s Motion to Sever is denied.

II.      Motion to Dismiss Indictment (Doc. 108)

         Moore seeks to dismiss the indictment against him, arguing that it is vague, does

not concisely state the essential facts constituting the offense, was returned by a grand

jury with insufficient evidence before it, and charges Moore with laws that are illegal,

void, and unconstitutional as applied in the indictment.

      A. Applicable Law

         Federal Rule of Criminal Procedure 7(c)(1) provides that an “indictment or

information must [include] a plain, concise, and definite written statement of the essential

facts constituting the offense charged.” The Seventh Circuit has held that an indictment

is legally sufficient if it: (1) includes all elements of the crime charged, (2) informs the

defendant of the nature of the charges, and (3) allows the defendant to use the judgement

as a bar to future prosecutions for the same offense. United States v. Smith, 230 F.3d 300,

305 (7th Cir. 2000). “The test for validity is not whether the indictment could have been

framed in a more satisfactory manner, but whether it conforms to minimal constitutional

standards.” United States v. Hausmann, 345 F.3d 952, 955 (7th Cir. 2003). “Indictments need


                                        Page 3 of 7
Case 3:19-cr-30058-NJR Document 119 Filed 08/27/20 Page 4 of 7 Page ID #343




not exhaustively recount the facts surrounding the crime’s commission.” United States v.

Agostino, 132 F.3d 1183, 1189 (7th Cir. 1997). An “indictment returned by a legally

constituted and unbiased grand jury, if valid on its face, is enough to call for trial of the

charge on the merits.” Costello v. United States, 350 U.S. 359, 362 (1956). “An otherwise

valid indictment cannot be challenged on the ground that the grand jury based it on

inadequate or incompetent evidence.” United States v. Taylor, 154 F.3d 675, 681 (7th Cir.

1998). A motion to dismiss an indictment is not “a means of testing the strength or

weakness of the government’s case.” United States v. Moore, 563 F.3d 583, (7th Cir. 2009).

   B. Discussion

       Without exhaustively listing the elements of each offense in the indictment, the

Court has generally reviewed the indictment and found that all of the elements are

sufficiently alleged, and the indictment would suffice to put Moore on notice as to the

crimes charged and act as a bar to future prosecutions for the same offense. While Moore

claims that the indictment is vague, his argument is itself exceedingly vague, not pointing

to any particular section of the indictment that he feels in unsatisfactory.

       As to the evidence upon which the indictment is based and its presentation to the

grand jury, the Court notes that the quality of evidence upon which an indictment is

based or that evidence’s consideration by the grand jury is generally not grounds for

dismissal of an indictment, and a motion to dismiss should not be based merely on an

argument that the government’s case is weak. Moore’s motion does not cite specific facts

or testimony which he feels should not have been presented to the grand jury, making




                                        Page 4 of 7
Case 3:19-cr-30058-NJR Document 119 Filed 08/27/20 Page 5 of 7 Page ID #344




vague statements about hearsay and a lack of witness identification. These allegations are

insufficient to support a motion to dismiss the indictment.

          Similarly, Moore’s statement that “The Indictment attempts to charge the

Defendant under laws which are illegal, void and unconstitutional as applied to the

Defendant in the instant Indictment” is vague and wholly unsubstantiated. The Court

sees no indication that any of the counts in the indictment are illegal, void, or

unconstitutional against Moore, and Moore’s motion does not provide any elaboration.

          In sum, Moore’s motion to dismiss is meritless. While the Court has great patience

with defendants in criminal cases, counsel should still take care not to present motions

that are wholly baseless. The Motion to Dismiss Indictment is denied.

III.      Motions to Suppress Evidence (Doc. 110)

          Moore seeks to suppress evidence seized from his residence and automobile,

arguing that search warrants lacked valid probable cause as they were based on false

information, and he requests an evidentiary hearing. Moore additionally asserts, with no

further elaboration, that the use of a “no knock warrant” violated his Fourth Amendment

rights. The Government opposes the motion, arguing that the affidavits supporting the

search warrant established probable cause and justified a no-knock warrant.

       A. Applicable Law

          A district court reviews a magistrate’s issuance of a search warrant for clear error.

United States v. Pless, 982 F.2d 1118, 1124 (7th Cir. 1992). A defendant bears the burden of

proving that the search was illegal. United States v. Longmire, 761 F.2d 411, 417 (7th Cir.

1985).


                                          Page 5 of 7
Case 3:19-cr-30058-NJR Document 119 Filed 08/27/20 Page 6 of 7 Page ID #345




       An affidavit establishes probable cause sufficient to support a search warrant

when “considering the totality of the circumstances, there is sufficient evidence to cause

a reasonably prudent person to believe that a search will uncover evidence of a crime.”

United States v. Harris, 464 F.3d 733, 738 (7th Cir. 2006). “Probable cause denotes more

than a mere suspicion, but does not require certainty.” United States v. Fleischli, 305 F.3d

643, 651 (7th Cir. 2002). In making a probable cause determination, a magistrate must

look at the facts laid out in the affidavit in a “practical, common-sense manner” assess

whether “there is a fair probability that contraband or evidence of a crime will be found

in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983).

       There is “a presumption of validity with respect to the affidavit supporting the

search warrant.” Franks v. Delaware, 438 U.S. 154, 171 (1978). To obtain an evidentiary

hearing, the defendant’s attack of the probable cause “must be more than conclusory”

and must “be supported by more than a mere desire to cross-examine.” Id. An evidentiary

hearing is warranted only where a defendant:

   “makes a substantial preliminary showing that a false statement knowingly and
   intentionally, or with reckless disregard for the truth, was included by the affiant
   in the warrant affidavit, and if the allegedly false statement is necessary to the
   finding of probable cause.”

Id. at 155-56.

       Law enforcement officers may enter a house to execute a warrant where after

“notice of his authority and purpose,” admittance is refused. 18 U.S.C. § 3109. A “no-

knock” entry absent notice, however, is permissible where police justifiably believe that




                                          Page 6 of 7
Case 3:19-cr-30058-NJR Document 119 Filed 08/27/20 Page 7 of 7 Page ID #346




notice would be dangerous, futile, or inhibit investigation. Richards v. Wisconsin, 520 U.S.

385, 394 (1997); United States v. Ramirez, 523 U.S. 65, 73 (1998).

       B. Discussion

       Here, Moore opposes the probable cause determination based on his contention

that the affidavit of the cooperating witness contained knowing false statements. This

contention is conclusory and unsupported by facts, however, as Moore advances mere

speculation based on the cooperating witness’s criminal record. This information is

insufficient to support Moore’s request for an evidentiary hearing.

       Similarly, Moore’s contention that the no-knock search violated his constitutional

rights is wholly unsupported. Affidavits from law enforcement support a justifiable belief

that notice would have been dangerous, futile, and harmful to the investigation, given

the nature of the arms used in the crimes under investigation and the potential for

evidence to be destroyed or obscured. Accordingly, Moore’s motion to suppress is

denied.

                                        CONCLUSION

       For the reasons set forth above, the Court DENIES Moore’s Motions (Docs. 108,

109, 110).

       IT IS SO ORDERED.

       DATED: August 27, 2020


                                                   ___________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge



                                         Page 7 of 7
